Name: Commission Regulation (EC) No 283/2001 of 9 February 2001 amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef, and Regulation (EC) No 2734/2000
 Type: Regulation
 Subject Matter: animal product;  trade policy;  marketing;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R0283Commission Regulation (EC) No 283/2001 of 9 February 2001 amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef, and Regulation (EC) No 2734/2000 Official Journal L 041 , 10/02/2001 P. 0022 - 0023Commission Regulation (EC) No 283/2001of 9 February 2001amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef, and Regulation (EC) No 2734/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 2734/2000 of 14 December 2000 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender and derogating from or amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef(2), as amended by Regulation (EC) No 3/2001(3), introduces a number of amendments to or derogations from Commission Regulation (EC) No 562/2000(4) to address the exceptional situation on the market resulting from recent events relating to bovine spongiform encephalopathy (BSE).(2) In view of this exceptional market situation and to improve the effectiveness of the intervention measures provided for in Regulation (EC) No 2734/2000, Article 4(2)(g) of Regulation (EC) No 562/2000 should be derogated from as regards the maximum weight of carcases by not setting any weight limit for the two invitations to tender in February 2001 and by increasing the weight to 430 kg for the remaining invitations to tender in the first quarter of 2001, while still allowing the purchase of heavier animals but at a purchase price equal to the maximum authorised weight.(3) Regulation (EC) No 2734/2000 should therefore be amended.(4) Since products bought in can also be sold after 1 January 2002, when the system of compulsory labelling based on origin laid down by Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Regulation (EC) No 820/97(5) will apply, the labels of products intended for intervention pursuant to contracts concluded on or after 12 February 2001 (i.e. with effect from the first invitation to tender in the month of February) should be required to include an indication of the country or countries of birth and fattening of the animals concerned, in accordance with Article 13(5) of Regulation (EC) No 1760/2000, together with the indications laid down in Article 2(2) of Commission Regulation (EC) No 1825/2000(6) laying down detailed rules for the application of Regulation (EC) No 1760/2000, as appropriate.(5) Annex III of Regulation (EC) No 562/2000 sets out the provisions applying to carcases, half-carcases and quarters that can be bought in. With a view to falling into line with current commercial practice, the description of the half-carcase in that Annex should be amended by introducing some margin of tolerance in the description.(6) Regulation (EC) No 562/2000 should be amended accordingly.(7) In view of the way the situation is developing, this Regulation should enter into force immediately.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 6(1) of Regulation (EC) No 2734/2000 is replaced by the following:"1. Notwithstanding Article 4(2)(g) of Regulation (EC) No 562/2000, the maximum carcase weight referred to in that Article shall be 430 kg. However:- no maximum carcase limit shall apply to the two invitations to tender in February 2001,- for the remaining invitations to tender in the first quarter of 2001, carcases of a weight greater than 430 kg may be bought in but the purchase price for them shall be that for this maximum weight."Article 2Regulation (EC) No 562/2000 is amended as follows:1. Article 4(3)(d) is replaced by the following:"(d) labelled in accordance with the system introduced by European Parliament and Council Regulation (EC) No 1760/2000(7) and including, in the case of contracts concluded on or after 12 February 2001, the indications laid down in Article 13(5) of that Regulation."2. Point 2(b) of Annex III is replaced by the following:"(b) half-carcase: the product obtained by separating the carcase as referred to in (a) symmetrically through the middle of the cervical, dorsal, lumbar and sacral vertebrae and through the middle of the sternum and the ischiopubic symphysis. During carcase processing, the dorsal and lumbar vertebrae must not be seriously dislocated; associated muscles and tendons must not show any serious damage from saws or knives."Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 316, 15.12.2000, p. 45.(3) OJ L 1, 4.1.2001, p. 6.(4) OJ L 68, 16.3.2000, p. 22.(5) OJ L 204, 11.8.2000, p. 1.(6) OJ L 216, 26.8.2000, p. 8.(7) OJ L 204, 11.8.2000, p. 1.